MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any
court except for the purpose of establishing                     Mar 17 2017, 8:07 am

the defense of res judicata, collateral                               CLERK
                                                                  Indiana Supreme Court
estoppel, or the law of the case.                                    Court of Appeals
                                                                       and Tax Court




ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
Jeffrey P. Smith                                         Robert W. Ehrenman
David K. Hawk                                            Vincent J. Heiny
Hawk Haynie Kammeyer & Smith LLP                         Haller & Colvin, P.C.
Fort Wayne, Indiana                                      Fort Wayne, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Don Niemeyer, Jon Niemeyer,                              March 17, 2017
Brent Hegerfeld, Stanley                                 Court of Appeals Case No.
Hegerfeld, Hoagland Holdings,                            02A03-1608-MI-1914
LLC, Hoagland Holdings II,                               Appeal from the Allen Circuit
LLC, Premier Glass, Inc., and                            Court
Hawk’s Nest Ridge                                        The Honorable Thomas J. Felts,
Development Corp.,                                       Judge
Appellants-Plaintiffs,                                   Trial Court Cause No.
                                                         02C01-1604-MI-416
        v.

The Board of Trustees of Allen
County Regional Water & Sewer
District,
Appellee-Defendant




Crone, Judge.
Court of Appeals of Indiana | Memorandum Decision 02A03-1608-MI-1914 | March 17, 2017     Page 1 of 6
                                             Case Summary
[1]   Don Niemeyer, Jon Niemeyer, Brent Hegerfeld, Stanley Hegerfeld, Hoagland

      Holdings, LLC, Hoagland Holdings II, LLC, Premier Glass, Inc., and Hawk’s

      Nest Ridge Development Corp. (collectively “Appellants”) appeal the trial

      court’s order granting summary judgment in favor of the Board of Trustees of

      Allen County Regional Water & Sewer District following Appellants’ challenge

      to a sewer rate ordinance under Indiana Code Section 13-26-11-15 (“Section

      15”). We affirm.


                                 Facts and Procedural History
[2]   The relevant facts are undisputed. Appellants own property in the Hoagland

      Sewer Service Area, one of approximately forty service areas within the

      District, and receive sewer service from the District. In January 2016, after a

      public hearing, the Board adopted an ordinance modifying sewer rates and

      charges for the District. Pursuant to Section 15(c), the District mailed its

      ratepayers a notice stating that the ordinance may increase their rates and

      charges greater than five percent per year and informing them of their rights

      under Section 15. Pursuant to Section 15(d), ratepayers filed a petition

      objecting to the new rates and charges. After a public hearing, the district

      authority, the Allen County Commissioners, sustained the ordinance pursuant

      to Section 15(g). In April 2016, pursuant to Section 15(h), Appellants appealed




      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-MI-1914 | March 17, 2017   Page 2 of 6
      the ruling to the trial court by filing a complaint against the Board.1 The Board

      filed a motion for summary judgment, and Appellants filed a response. After a

      hearing, the trial court issued a final order granting the Board’s motion in

      pertinent part. This appeal followed.


                                      Discussion and Decision
[3]   “The purpose of summary judgment is to end litigation when no issue of

      material fact exists and when the case may be determined as a matter of law.”

      McCarty v. Sanders, 805 N.E.2d 894, 897 (Ind. Ct. App. 2004), trans. denied.

      “The burden is on the movant to negate the existence of any genuine issue of

      material fact, and all doubts must be resolved against the movant.” Id. at 897-

      98. “It is only after the movant makes a prima facie showing of the

      nonexistence of a genuine issue of material fact that the burden shifts to the

      nonmovant to set forth specific facts showing the existence of a genuine issue

      for trial.” Id. at 898. Where the material facts are undisputed, our task on

      appeal is to determine whether the trial court properly applied the law to the

      facts. Id. Such issues are reviewed de novo, as are questions of statutory

      interpretation. Shelton v. Kroger Ltd. P’ship I, 58 N.E.3d 229, 232 (Ind. Ct. App.

      2016), trans. denied. A trial court’s findings and conclusions are helpful and

      offer insight into its rationale, but they are not binding on this Court. Hanna v.

      Ind. Farmers Mut. Ins. Co., 963 N.E.2d 72, 76 (Ind. Ct. App. 2012), trans. denied.




      1
       The complaint erroneously states that the appeal was brought pursuant to Section 15(g), rather than Section
      15(h). Appellants’ App. at 24.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-MI-1914 | March 17, 2017            Page 3 of 6
      The losing party has the burden of persuading us that the trial court erred.

      Bradshaw v. Chandler, 916 N.E.2d 163, 166 (Ind. 2009).


[4]   As mentioned above, Appellants appealed the district authority’s ruling

      sustaining the ordinance pursuant to Section 15(h), which at the time of the

      appeal read in pertinent part as follows:

               The order of the district authority may be appealed by the district
               or a petitioner to the circuit court of the county in which the
               district is located.[2] The court shall try the appeal without a jury
               and shall determine one (1) or both of the following:

               (1) Whether the board of trustees of the district, in adopting the
               ordinance increasing sewer rates and charges, followed the
               procedure required by this chapter.

               (2) Whether the increased sewer rates and charges established by
               the board by ordinance are just and equitable rates and charges,
               according to the standards set forth in [S]ection 9 of this chapter.




      2
        In its summary judgment motion, the Board argued that Appellants had failed to exhaust their
      administrative remedies because they should have brought their appeal against the district authority instead.
      The trial court agreed that Appellants had “named the wrong party for the purposes of judicial review,” but
      the court deemed the error “insufficient, standing alone, to provide a basis for summary judgment.”
      Appealed Order at 7. The Board does not appeal this ruling, so we do not address it further.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-MI-1914 | March 17, 2017              Page 4 of 6
Thus, in Section 15(h), the legislature limited the scope of an appeal to the two

foregoing issues.3 When the Board adopted the ordinance in January 2016,

Section 9 read as follows:


         (a) Just and equitable rates and charges are those that produce
         sufficient revenue to:

         (1) pay all expenses incident to the operation of the works,
         including maintenance cost, operating charges, upkeep, repairs,
         and interest charges on bonds or other obligations;

         (2) provide the sinking fund for the liquidation of bonds or other
         evidence of indebtedness and reserves against default in the
         payment of interest and principal of bonds; and

         (3) provide adequate money to be used as working capital, as
         well as money for making improvements, additions, extensions,
         and replacements.[4]

         (b) Rates and charges too low to meet the financial requirements
         described in subsection (a) are unlawful. The initial rates and




3
  On appeal, Appellants assert for the first time that their complaint actually (or also) includes a claim for
declaratory judgment under Indiana Code Section 34-14-1-2. “It is well settled that a party may not advance
a theory on appeal that was not originally raised at the trial court.” Master Copy & Reprod. Ctr., Inc. v. Copyrite,
Inc., 750 N.E.2d 824, 832 (Ind. Ct. App. 2001), trans. denied. Appellants’ arguments that their complaint
sufficiently states a claim for declaratory judgment are unpersuasive and unavailing, especially since the
complaint specifically states that it was brought pursuant to Section 15 and Appellants’ first mention of
Indiana Code Section 34-14-1-2 is in their reply brief. The trial court’s order cites a case in which a
homeowner’s association challenged a sewer district ordinance via a declaratory judgment action, see Yankee
Park Homeowners Ass’n, Inc. v. LaGrange Cty. Sewer Dist., 891 N.E.2d 128 (Ind. Ct. App. 2008), trans. denied, but
that does not alter the fact that Appellants did not do so in this case.
4
  Effective March 22, 2016, Section 9(a) was amended to provide that just and equitable rates and charges
also “(4) give due consideration to the interests of the ratepayers.” The trial court found that “all of the
events underpinning this action and the entire administrative process occurred before March 22, 2016,” and
declined to apply the amendment retroactively. Appealed Order at 11. Appellants do not appeal this ruling.

Court of Appeals of Indiana | Memorandum Decision 02A03-1608-MI-1914 | March 17, 2017                   Page 5 of 6
               charges established after notice and hearing under this article are
               prima facie just and equitable.


[5]   With respect to Section 15(h), the trial court found (1) that the Board had

      followed the required procedure in adopting the ordinance and (2) that

      Appellants had submitted no evidence that the increased rates and charges were

      not just and equitable as defined in Section 9. Appellants have failed to

      persuade us otherwise, and therefore we affirm.5


[6]   Affirmed.


      Riley, J., and Altice, J., concur.




      5
        Appellants essentially ignore Section 9 and focus on the fact that, despite the purportedly self-sufficient
      infrastructure of their service area, their rates are being raised significantly over the next fifteen years in an
      effort to make rates more uniform across the District, which is not prohibited by statute. See Ind. Code § 13-
      26-11-4 (“The rates and charges for services of a water, sewer, or solid waste disposal or recovery system do
      not have to be uniform throughout the district or for all users.”). On summary judgment, Appellants
      designated evidence that the District justified a transition toward uniform rates based on State Revolving
      Fund (“SRF”) Loan Program “directives” that made forgivable or low-interest loans for future projects
      contingent on such a transition. Appellants’ Br. at 19. Appellants also designated evidence that no statutes,
      regulations, policies, or financing agreements mandate a transition toward uniform rates and argued that
      therefore the District’s justification was misleading. But Appellants cite no authority for the proposition that
      the foregoing are prerequisites for placing conditions on future financing to the District. Likewise,
      Appellants offer nothing to contradict the Board’s designated evidence that the SRF was “concern[ed] about
      the growing disparity among the rates and charges for the District’s numerous Service Areas” and that “the
      rate relief SRF intended to produce from their Subsidized Funding packages [was] not materializing.”
      Appellants’ App. at 114 (affidavit of accountant John Julien). The Board points out that ratepayers in other
      service areas were paying over $100 more per month than the ratepayers in the Hoagland service area and
      that “[i]f the Hoagland service area rates were lowered, then the rates of other customers would have to go up
      to make up for lost revenue. There is no free lunch.” Appellee’s Br. at 38. Appellants complain that “the
      District had treated the Hoagland Service Area as its own distinct service territory with a distinct cost of
      service and rates separate from all other District service territories.” Appellants’ Br. at 23. Nothing required
      the District to do so in perpetuity, however.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-MI-1914 | March 17, 2017                 Page 6 of 6